UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: 1-630-241-4200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Portfolio of Investments | June 30, 2011 (unaudited) Destra Preferred and Income Securities Fund Number Standard of & Poors Fair Shares Description Ratings Value Preferred Securities - 98.0% Banks - 24.1% Barclays Bank PLC, PFD 7.75%, Series 4 (a) A- $ 46,224 Fifth Third Capital Trust VI, PFD 7.25% 11/15/67 BB HSBC Holdings PLC, PFD 8.00%, Series 2 (a) A- KeyCorp Capital X, PFD 8.00%, 03/15/68 BB Santander Finance Preferred SA Unipersonal, PFD 10.50%, Series 10 (a) A- Diversified Financials - 27.8% Capital One Capital II, PFD 7.50% 06/15/66 BB Citigroup Capital XII, PFD 8.50% 03/30/40 BB+ Deutsche Bank Contingent Capital Trust V, PFD 8.05% (a) BBB ING Groep NV, PFD 8.50% (a) BBB- JPM Chase Capital XIX , PFD 6.625% 09/29/36, Series S BBB+ Merrill Lynch Preferred Capital Trust V, PFD 7.28%, Series F (a) BB+ Morgan Stanley Capital Trust III, PFD 6.25% 03/01/33 BB+ Insurance - 25.4% Axis Capital Holdings Ltd., PFD 7.25%, Series A (a) BBB Delphi Financial Group, Inc., PFD 7.376% 05/15/37 BB+ Endurance Specialty Holdings, PFD 7.50%, Series B (a) BBB- MetLife, Inc., PFD 6.50%, Series B (a) BBB- Partnerre Ltd., PFD 6.75%, Series C (a) BBB+ Principal Financial Group, Inc., PFD 6.518%, Series B (a) BB Real Estate - 13.3% Commonwealth REIT, PFD 7.50% 11/15/19 BBB Duke Realty Corp., PFD 6.60%, Series 2 (a) BB PS Business Parks, Inc., PFD 6.875%, Series R (a) BBB- Utilities - 7.4% Constellation Energy Group, Inc., PFD 8.625% 06/15/63, Series A BB PPL Electric Utilities Corp., PFD 6.25% (a) BB+ Total Preferred Securities (Cost $1,047,797) Money Market Mutual Funds - 2.1% Fidelity Institutional Money Market Prime, 0.07% (b) (Cost $23,029) Number of Fair Shares Description Value Total Investments - 100.1% (Cost $1,070,826) $ 1,075,792 Liabilities in excess of Other Assets - (0.1%) Net Assets - 100.0% $ 1,074,261 Summary by Country Fair Value % of Net Assets Bermuda $ 124,050 11.5% Spain 56,160 United Kingdom 100,604 9.4 United States 771,949 71.9 Money Market Mutual 23,029 2.1 Funds Total Investments 1,075,792 100.1 Liabilities in excess of (0.1) Other Assets Net Assets $1,074,261 100.0% PFD – Preferred Security PLC – Public Limited Company REIT – Real Estate Investment Trust (a) – Perpetual Security. (b) – Interest rate shown reflects yield as of June 30, 2011. Portfolio of Investments | June 30, 2011 (unaudited) Destra Focused Equity Fund Number of Shares Description Fair Value Common Stocks - 98.5% Automobiles & Components - 5.0% Johnson Controls, Inc. $ 53,325 Consumer Durables & Apparel - 10.3% Coach, Inc. Nike, Inc. - Class B Food & Staples Retailing - 4.9% Costco Wholesale Corp. Pharmaceuticals, Biotechnology & Life Sciences - 9.7% Amgen, Inc.* Celgene Corp.* Retailing - 19.3% Bed Bath & Beyond, Inc.* Best Buy Co., Inc. Lowe's Cos., Inc. Target Corp. Semiconductors & Semiconductor Equipment - 5.0% Intel Corp. Software & Services - 19.7% Adobe Systems, Inc.* Autodesk, Inc.* International Business Machines Corp. Oracle Corp. Technology Hardware & Equipment - 10.0% EMC Corp.* Qualcomm, Inc. Telecommunication Services - 14.6% American Tower Corp. - Class A* AT&T, Inc. Verizon Communications, Inc. Total Common Stocks (Cost $1,004,630) Money Market Mutual Funds - 1.7% Fidelity Institutional Money Market Prime, 0.07% (a) (Cost $18,204) Total Investments - 100.2% (Cost $1,022,834) Liabilities in excess of Other Assets – (0.2%) (2,193 ) Net Assets - 100.0% $ 1,062,784 * - Non-income producing security. (a) - Interest rate shown reflects yield as of June 30, 2011. FEDERAL INCOME TAX MATTERS For the period ended June 30, 2011, the cost of investments on a tax basis including any adjustment for financial reporting purposes, were as follows: Fund Cost of Investments GrossUnrealized Appreciation GrossUnrealized Depreciation Net Unrealized Appreciation Destra Preferred and Income Securities Fund Destra Focused Equity Fund FAIR VALUE MEASUREMENT In accordance with Financial Accounting Standards Board’s Accounting Standards Codification, Section 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), fair value is defined as the price that each Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820-10 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) for Level 2 or Level 3 positions, the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements for Level 3 positions must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management. For Level 3 securities, the Funds estimate fair value based upon a variety of observable and non-observable inputs using procedures established in good faith by management. The Funds procedures are approved by the Board of Trustees. The following table represents the Funds’ investments carried on the Statement of Assets and Liabilities by caption and by Level within the fair value hierarchy as of June 30, 2011: Destra Preferred and Income Securities Fund Level 1 Level 2 Level 3 Preferred Securities* $1,052,763 $- $- Money Market Mutual Funds - - Total $- $- Destra Focused Equity Fund Level 1 Level 2 Level 3 Common Stocks* $1,046,773 $- $- Money Market Mutual Funds - - Total $- $- *Please refer to the schedule of investments to view securities segregated by industry type. There were no transfers between Level 1 and Level 2, and the Funds held no Level 2 and Level 3 securities during the period ended June 30, 2011. Item 2. Controls and Procedures. (a) The Registrant’s Principal Executive and Principal Financial Officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule30a-3(c)under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule30a-3(b)under the 1940 Act (17 CFR 270.30a-3(b)) and Rule13a-15(b)or 15d-15(b)under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b)or 240.15d-15(b)). (b) There were no changes in the Registrant’s internal controls over financial reporting (as defined in Rule30a-3(d)under the 1940 Act (17 CFR 270.30a-3(d))) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. A separate certification for each Principal Executive Officer and Principal Financial Officer of the Registrant as required by Rule30a-2(a)under the Investment Company Act (17 CFR 270.30a-2(a)) is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Destra Investment Trust II By: /s/ Nicholas Dalmaso Nicholas Dalmaso Chief Executive Officer and Chief Financial Officer (principal executive officer and principal financial officer) Date: November 11, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Nicholas Dalmaso Nicholas Dalmaso Chief Executive Officer and Chief Financial Officer (principal executive officer and principal financial officer) Date: November 11, 2011
